The question of sole proximate cause was considered in Prudential Ins. Co. v. Calvin, 227 Ala. 146, 153, 148 So. 837, and it was there held that where there were conflicting tendencies of evidence as to the sole proximate cause of immediate death, a question *Page 197 
for the jury was presented. We have considered the effect of clause 9 of the policy as set out in the complaint, and hold that under the evidence the affirmative instruction requested by appellant was properly refused.
Application overruled.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.